DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/13/2021 has been entered. Claims 1, 4, 9-10, 22-24, 27-29 are pending in the application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9-10, 22-24, 27, and 29 are rejected under 35 U.S.C. 103 as obvious over Nunez-Aguilera (20150314187) in view of Taniguchi (5076586).

	Regarding claim 1, Nunez (Figures 1-12) teaches a golf course for playing a game of golf comprising: a first hole grouping consisting essentially of: a single teeing area (Para. 0041-0042, 0054); a fairway (Para. 0041-0042); and a single set of putting greens (See figures 1 and 6) (Para. 0040-0041, 0054) collectively having at least three cups (Para. 0054, 0066) (See figures 1 and 6), each cup being configured to receive a golf ball, wherein said fairway is adjacent to and disposed between said single teeing area and said single set of putting greens (Para. 0032, 0055, 0060) (See Fig. 1, 3-4) such that a golf ball can be directed along said fairway from said single teeing area towards any of said at least three cups within said single set of putting greens; wherein said single teeing area (Para. 0032, 0055, 0060) (See Fig. 1, 3-4) is defined as having choices available for each player to decide the one location from which to begin play for said first hole grouping (Para. 0060); and at least one additional separate hole grouping, with each said at least one additional separate hole grouping being distanced from said first hole grouping (See Fig. 1) and also distanced from other said at one least additional separate hole groupings (See Fig. 1); wherein each at least one additional separate hole grouping comprises: a separate single teeing area (Para. 0032, 0055, 0060) (See Fig. 1, 3-4); a separate fairway (Para. 0041-0042); and a separate single set of putting greens (Para. 0040-0041, 0054) collectively having at least one cup (Para. 0054, 0066), each cup being configured to receive a golf ball, wherein said separate fairway is 2Serial No. 16/428352Atty. Dkt. No. WSPBO121PUSPReply to Office Action of August 13, 20212018-09-02759adjacent to and disposed between and separate single teeing area and said separate single set of putting greens (See Fig. 1) such that a golf ball can be directed along said separate single fairway from said separate single teeing area towards any of said at least one cups within said separate single set of putting greens (See figure 1).  
 	It is noted that the claim recitations of “a single teeing area” and “a separate single teeing area” do not structurally distinguish the claimed apparatus from the prior art of Nunez as a “teeing area” is being interpreted to mean an area (of land) where tees are located. Nunez discloses teeing areas (in the form of areas of land where tees are located) as shown in figures 1 and 3-5.
 	It is noted that Nunez (Para. 0002) discloses “this multi-track compact course is comprised of 6 Clusters of fairways and each fairway is comprised of 3 tracks that share common elements: hazards (bunkers, rough areas, trees, water hazards) and a group of 3 greens called Nest, linked together by a narrow extension of green grass.” Nunez (Para. 0066) also discloses: “a nest or hole-nest is an innovative construction system that integrates 3 different greens in a common area. A putting green or green is the ground where the hole being played that is specially prepared for putting. Each green has one hole with a distinctive color flag matching the ball and starting tee. The greens may be strategically located at different heights and divided by hills, rough and bunkers. Each green has a cup or pinhole where a flag matching the color of the ball played indicates its location and the Par being played. The sharing of common areas will substantially reduce construction and maintenance costs. These greens also create a highly attractive area for spectators (FIG. 6).” 
 	Nunez does not teach a single fairway and a separate single fairway.
	Taniguchi (Figure 1) teaches a first hole grouping consisting essentially of: a single teeing area; a single fairway; and a putting green having at least three cups, and at least one additional separate hole grouping, each at least one additional separate hole grouping comprises: a separate single teeing area; a separate single fairway; and a separate single putting green having at least one cup, each cup being configured to receive a golf ball (Page 4, Claims 1-2).
 	It is noted that the prior art of Taniguchi teaches “a single fairway” and “a single teeing area” for each hole grouping. 
	It is noted that the claim recitations of “a single teeing area” and “a separate single teeing area” do not structurally distinguish the claimed apparatus from the prior art of Taniguchi as a “teeing area” is being interpreted to mean an area (of land) where tees are located. Taniguchi discloses teeing areas (in the form of areas of land where tees are located).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nunez with a first hole grouping consisting essentially of a single fairway as taught by Taniguchi as a means of providing a single fairway with a single teeing area and putting green as a means of condensing the size of a golf course to have single fairway and a single teeing area for a hole grouping  so as to have a compact golf course (Taniguchi: Page 4, Claims 1-2; Col. 2, Lines 13-15).


	Regarding claim 4, the modified Nunez (Figures 1-12) teaches one of said single set of putting greens of said first hole grouping (See figures 1 and 6) comprises one putting green (See fig. 6), wherein one of said single set of putting greens of said first hole grouping comprises a separate first putting green and a separate second putting green (See Fig. 6), said separate first putting green and said separate second putting green each comprising at least one cup of said at least three cups (See Fig. 6) (Para. 0054, 0066) (See figure 1), wherein one of said single set of putting greens of said first hole grouping comprises a separate first putting green, a separate second putting green, and a separate third putting green (See Fig. 6), said separate first putting green, said separate second putting green, and said separate third putting green each comprising at least one cup of said at least three cups (See Fig. 6), and wherein at least two separate putting greens of said single set of putting greens are coupled to one another (See Fig. 6).  
 	The modified Nunez does not teach said putting green comprising at least three cups of said at least three cups, wherein one of said single set of putting greens of said first hole grouping comprises at least three cups of said at least three cups.
 	Taniguchi (Figure 1) teaches said putting green comprising at least three cups of said at least three cups, wherein one of said single set of putting greens of said first hole grouping comprises at least three cups of said at least three cups (Page 4, Claims 1-2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with said putting green comprising at least three cups of said at least three cups as taught by Taniguchi as a means of providing a single putting green with 3 holes/cups to be played by a golfer (Taniguchi: Page 4, Claims 1-2).





[AltContent: textbox (Figure 1: Nunez Reference)]
    PNG
    media_image1.png
    1402
    994
    media_image1.png
    Greyscale

[AltContent: textbox (Figure 2: Taniguchi Reference)]
    PNG
    media_image2.png
    1189
    892
    media_image2.png
    Greyscale



	Regarding claim 9, Nunez (Figures 1-12) teaches a golf course for playing a game of golf consisting essentially of:3Serial No. 16/428352Atty. Dkt. No. WSPBO121PUSP Reply to Office Action of August 13, 20212018-09-02759six separate hole groupings (See fig. 1), with each said six separate hole grouping being distanced from each other said separate hole grouping (See Fig. 1); wherein each said six separate hole grouping consists essentially of a separate single teeing area (Para. 0032, 0055, 0060) (See Fig. 1, 3-4); a separate fairway (Para. 0041-0042); and a separate single set of putting greens collectively having three cups (Para. 0040-0041, 0054) (See fig. 1, 6), each cup configured to receive a golf ball, wherein each said separate fairway is adjacent to and disposed between said separate single teeing area and said separate single set of putting greens such that a golf ball can be directed along said separate fairway from said separate single teeing area towards any of said three cups within said separate single set of putting greens (See Fig. 1); and wherein each said separate single teeing area (Para. 0032, 0055, 0060) (See Fig. 1, 3-4) is defined as having choices available for each player to decide the one location from which to begin play for each separate hole grouping (Para. 0054).  
	It is noted that the claim recitation of “a separate single teeing area” does not structurally distinguish the claimed apparatus from the prior art of Nunez as a “teeing area” is being interpreted to mean an area (of land) where tees are located. Nunez discloses teeing areas (in the form of areas of land where tees are located) as shown in figures 1 and 3-5.
 	Nunez does not teach a separate single fairway.
	Taniguchi (Figure 1) teaches a separate single fairway, and a separate single teeing area,  (Page 4, Claims 1-2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nunez with a separate single fairway as taught by Taniguchi as a means of providing a single fairway with a single teeing area and putting green as a means of condensing the size of a golf course to have a single fairway and a single teeing area for a hole grouping so as to have a compact golf course (Taniguchi: Page 4, Claims 1-2; Col. 2, Lines 13-15).


	Regarding claim 10, the modified Nunez (Figures 1-12) teaches  one of said single sets  of putting greens of said six separate hole groupings comprises one putting green (See Fig. 1, 6), wherein one of said single sets of putting greens of said six separate hole groupings comprises a separate first putting green and a separate second putting green (See fig. 6), said separate first putting green and said separate second putting green each comprising at least one cup of said at least three cups (See fig. 6), wherein one of said single sets of putting greens of said six separate hole groupings comprises a separate first putting green, a separate second putting green, and a separate third putting green (See Fig. 6), said separate first putting green, said separate second putting green and said separate third putting each comprising at least one cup of said at least three cups (See Fig. 6), wherein one of said single sets of putting greens of said six separate hole grouping comprises at least three cups of said at least three cups and wherein at least two separate putting greens of said single sets of putting greens are coupled to one another (See Fig. 6) (Para. 0054).  
 	The modified Nunez does not teach said putting green comprising at least three cups of said at least three cups.
	Taniguchi (Figure 1) teaches said putting green comprising at least three cups of said at least three cups (Page 4, Claims 1-2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with said putting green comprising at least three cups of said at least three cups as taught by Taniguchi as a means of providing a single putting green with 3 holes/cups to be played by a golfer (Taniguchi: Page 4, Claims 1-2).


	Regarding claim 22, the modified Nunez (Figures 1-12) teaches there are more cups than teeing areas (Para. 0041, 0066) (See figure 1). 
	It is noted that the claim recitation of “there are more cups than teeing areas” does not structurally distinguish the claimed apparatus from the prior art of Nunez as Nunez teaches three cups for each teeing area. It is noted that the claim recitation of a “teeing area” is being interpreted to mean an area (of land) where tees are located. Nunez discloses one teeing area (in the form of areas of land where tees are located) for each hole grouping.
 	The modified Nunez does not teach there are more cups than fairways.
	Taniguchi (Figure 1) teaches there are more cups than fairways (Page 4, Claims 1-2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with there are more cups than fairways as taught by Taniguchi as a means of providing three holes on a putting green for each fairway and teeing area of the putting green as a means of condensing the size of a golf course to have single fairway and a single teeing area for a hole grouping so as to have a compact golf course (Taniguchi: Page 4, Claims 1-2; Col. 2, Lines 13-15).


	Regarding claim 23, the modified Nunez (Figures 1-12) teaches each hole grouping consists of one teeing area (Para. 0015, 0041, 0066) (See figure 1).
	It is noted that the claim recitation of “each hole grouping consists of one teeing area” does not structurally distinguish the claimed apparatus from the prior art of Nunez as a “teeing area” is being interpreted to mean an area (of land) where tees are located. Nunez discloses teeing areas (in the form of areas of land where tees are located) as shown in figures 1 and 3-5.
 	The modified Nunez does not teach each hole grouping consists of one fairway and has a ratio of cups to teeing areas of 3:1 and a ratio of cups to fairways of 3:1.
	Taniguchi (Figure 1) teaches each hole grouping consists of one teeing area, one fairway and has a ratio of cups to teeing areas of 3:1 and a ratio of cups to fairways of 3:1 (Page 4, Claims 1-2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with each hole grouping consists of one fairway and has a ratio of cups to teeing areas of 3:1 and a ratio of cups to fairways of 3:1 as taught by Taniguchi as a means of providing a single fairway with a single teeing area and putting green having three holes/cups as a means of condensing the size of a golf course to have single fairway and a single teeing area for a hole grouping  so as to have a compact golf course (Taniguchi: Page 4, Claims 1-2; Col. 2, Lines 13-15).


	Regarding claim 24, the modified Nunez (Figures 1-12) teaches the set of putting greens from the first hole grouping has only three cups (See Fig. 1, 6) and 
 	It is noted that the prior art of Nunes teaches the claim recitation of “cups of the set of putting greens from the first hole grouping being different than the cups of the additional sets of putting greens from each of the additional hole groupings” as the cups are located in different locations.


	Regarding claim 27, the modified Nunez (Figures 1-12) teaches a first length of the first hole grouping and a second length of the second hole grouping are different (See figures 1, 5, and 6 and Fig. 5 where the teeing area (Fig. 1, 5) is shown having different lengths from the greens (Fig. 1, 6)).
 	It is noted applicant’s specification discloses: “the distance between the teeing area and the set of putting greens may vary by hole, creating a mixture of longer and shorter holes. For example, the golf course 10 includes two shorter-length holes H3 and H5, two medium-length holes H2 and H4, and two longer-length holes H1 and H6. In other instances, the golf course 10 may include a different combination of hole lengths. For example, the golf course 10 may include two shorter-length holes, three medium- length holes, and one longer-length hole. In another instance, the golf course 10 may include one shorter-length hole, four medium-length holes, and three longer-length holes.”


 	Regarding claim 29, Nunez (Figures 1-12) teaches golf course for playing a game of golf, the golf course consisting essentially of: eighteen cups (See fig. 1) configured to receive a golf ball; and six hole groupings (See fig. 1), each of the six hole groupings consisting essentially of:5Serial No. 16/428352Atty. Dkt. No. WSPBO121PUSP Reply to Office Action of August 13, 20212018-09-02759a separate single set of putting greens (See fig. 1, 6) (Para. 0066) consisting essentially of three cups of the eighteen cups (Para. 0066); a separate fairway (See Fig. 1), wherein the fairway is located relative to the set of putting greens such that a golf ball can be directed from the fairway towards any of the three cups; and a teeing area Para. 0032, 0055, 0060) (See Fig. 1, 3-4) located relative to the set of putting greens such that a golf ball can be directed from the teeing area towards any of the three cups.
	Nunez does not teach each of the hole groupings consisting essentially of at most one single separate fairway.
	Taniguchi (Figure 1) teaches each of the hole groupings consisting essentially of at most one single separate fairway (Page 4, Claims 1-2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nunez with each of the hole groupings consisting essentially of at most one single separate fairway as taught by Taniguchi as a means of providing a single fairway with a single teeing area and putting green as a means of condensing the size of a golf course to have single fairway and a single teeing area for a hole grouping so as to have a compact golf course (Taniguchi: Page 4, Claims 1-2; Col. 2, Lines 13-15).

Claim 28 is rejected under 35 U.S.C. 103 as obvious over Nunez-Aguilera in view of Taniguchi, further in view  Riedinger (5184824).

	Regarding claim 28, the modified Nunez (Figures 1-12) teaches a golf course for playing a game of golf comprising: a first hole grouping (Para. 0040-0041, 0054); and at least one additional separate hole grouping, (See Fig. 1).
 	Nunez does not teach at least one additional separate hole grouping encompasses more than twice the land mass of another hole grouping amongst said at least one additional hole groupings.  
 	Riedinger (Figures 1-13) teaches at least one additional separate hole grouping (Fig. 2, Part No. 142’) encompasses more than twice the land mass of another hole grouping (Fig. 2, Part No. 36A) amongst said at least one additional hole groupings (Col. 5, Lines 55-67).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nunez with at least one additional separate hole grouping encompasses more than twice the land mass of another hole grouping amongst said at least one additional hole groupings as taught by Riedinger as a means of providing different sized golf greens with holes for playing a golf game (Riedinger: Col. 5, Lines 55-67).

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Nunez does not teach the recitation in claim 1 of “said single teeing area is defined as having choices available for each player to decide the one location from which to begin play for said first hole grouping,” it is noted that Nunez teaches said single teeing area (Para. 0032, 0055, 0060) (See Fig. 1, 3-4) is defined as having choices available for each player to decide the one location from which to begin play for said first hole grouping (Para. 0060). Nunez (Para. 0060) discloses: “in each cluster, there are 3 starting tees, one for each hole in the cluster (FIG. 3--TO-5, TO-4, TO-3). Each starting tee will have a different color marker, which will match the color of ball played. (Example, pink tee box for pars 5, orange tee box for pars 4 and yellow tee box for pars 3--FIG. 5).” It is noted that the method/process or playing the game (i.e. which hole is played from what portion of a teeing area) is directed to the intended use of the claimed apparatus/device and does not structurally distinguish the claimed apparatus/device from the prior art of Nunez.

 	Regarding applicant’s argument that the prior art of Nunez does not teach the recitation in claim 27 of “the length of the first hole grouping and the length of any of the additional hole grouping are different,” it is noted that Nunez (Figures 1-12) teaches a first length of the first hole grouping and a second length of the second hole grouping are different (See figures 1, 5, and 6 and Fig. 5 where the teeing area (Fig. 1, 5) is shown having different lengths from the greens (Fig. 1, 6)). It is noted applicant’s specification discloses: “the distance between the teeing area and the set of putting greens may vary by hole, creating a mixture of longer and shorter holes. For example, the golf course 10 includes two shorter-length holes H3 and H5, two medium-length holes H2 and H4, and two longer-length holes H1 and H6. In other instances, the golf course 10 may include a different combination of hole lengths. For example, the golf course 10 may include two shorter-length holes, three medium- length holes, and one longer-length hole. In another instance, the golf course 10 may include one shorter-length hole, four medium-length holes, and three longer-length holes.” It is noted that the holes of Nunez are located different distances from the tee area as shown in the figures of Nunez (See figures 1 and 5-6 of Nunez).

	Regarding applicant’s argument that combining the prior art of Nunez and the prior art if Taniguchi, or the combination of Nunez and Riedinger would destroy some of the major components of Nunez, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

 	Regarding applicant’s argument that the prior art does not teach a single teeing area, it is noted that the prior art of Nunez and Taniguchi each teach single teeing areas (see rejection of claims 1, 9, and 29 under 35 USC 103 over Nunez in view of Taniguchi). It is noted that a “teeing area” is being interpreted to mean an area where tees are located (as disclosed by the cited prior art).  Furthermore, the applied prior art teaches the concept of saving space on a golf course by sharing fairways and greens.  Sharing a teeing area would be another obvious variant to condense or save space on a golf course.  Sharing a teeing area as in applicants invention would actually cause delays on a golf course if a course is crowded as there would be so many golfers at a single teeing area to wait their turn to hit.  This configuration is not practical for a golf course that is busy as there would be excessive wait times with only a single teeing area for three separate holes.  Having separate teeing areas is more practical to allow golfers to play a round of golf with minimal wait times.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711